       Case 2:19-cv-00959-DAK-DBP Document 13 Filed 03/12/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH



                                                        Case No.: 2:19-cv-00959-DAK-DBP
 THE NECK HAMMOCK, INC., a Delaware
 corporation,
                                                        ORDER GRANTING PLAINTIFF’S
        Plaintiff,                                      SECOND EX PARTE MOTION FOR
                                                        SERVICE BY ALTERNATE MEANS
 vs.
                                                        District Judge Dale A. Kimball
 EON CONCEPTS, a dba of Lee Zhi Xing,                   Magistrate Judge Dustin B. Pead
 LEE ZHI XING, an individual, and JOHN
 DOES 1 through 10, doing business as
 “Eon Concepts” on www.amazon.com,                      JURY DEMANDED

            Defendants.



       This matter came before the Court on Plaintiff’s Ex Parte Motion for Service by Alternate

Means Under Rule 4(f)(3). After consideration of the Plaintiff’s arguments, and for good cause

shown, the Court hereby enters the following Order:

       1.         Plaintiff’s Ex Parte Motion for Service by Alternate Means Under Rule 4(f)(3) and

for an extension of time to effect services is GRANTED. (ECF No. 11.) Plaintiff is ordered to serve

its Complaint and Summons to the following two physical addresses of Defendants: Lee Zhi Xing,

78 Upper Serangoon View #07-67, Singapore, 533879, Singapore and Lee Zhi Xing, BLK 70A

HOUGANG AVE 7 #04-01, Singapore, 538804, Singapore. These addresses have been provided to

the USPTO for the purpose of obtaining U.S. trademark registrations. Such service, the court finds,

is constitutionally acceptable, does not violate any notions of due process, and is not prohibited by
       Case 2:19-cv-00959-DAK-DBP Document 13 Filed 03/12/20 Page 2 of 2



international agreement. Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1015 (9th Cir. 2002)

(finding service under Rule 4(f)(3) is permitted where it comports with constitutional notions of due

process and is not prohibited by international agreement); see also Int'l Controls Corp. v. Vesco, 593

F.2d 166, 176 (affirming district court's authorization of service of process by ordinary mail to last

known address).

       2.         NH is granted an extension of time to serve its Complaint on Defendant. NH shall

serve its complaint by mail within seven (7) calendar days of the date of this Order.

       3.         Plaintiff shall submit a certificate of compliance to the Court. Service shall be

deemed complete thirty (30) days after receipt of the certificate of compliance and after Plaintiff

receives a confirmation that the Complaint has been delivered to either address of the recipient.



       DATED this 12th day of March, 2020.


                                               BY THE COURT:




                                               United States District Court
                                               Magistrate Judge Dustin B. Pead




                                                  2
